PER CURIAM.
This matter is before us on rehearing. The original opinion was filed November 10, 1930, State v. Leonard, 57 S. D. 407, 232 N. W. 909, and appellant thereafter petitioned for and was granted a rehearing upon the ground that the court had not considered certain errors assigned by appellant having to do with the form and sufficiency of the verdict. The matter has been orally argued upon the rehearing and fully considered. The form of the verdict in this case was prepared and submitted to the jury as a part of his instructions by the learned trial judge. No exceptions were taken to any of the instructions. Considering the form of the verdict returned in connection with the instructions of the court, there is no- room for doubt as to- the crime of which the jury intended to find the defendant guilty, and there is no prejudicial error upon this record by reason of the form of the verdict. State v. Parks, 34 S. D. 510, 149 N. W. 161. The result arrived at in the former opinion is therefore adhered to.
T. B. THORSON, Esq., a duly qualified member of the bar •of this court, sitting by order of the court in place of ROBERTS, J., disqualified.
MISER, C., sitting in lieu of RUDOLPH, J., absent.
CAMPBELL, WARREN, MISER, and THORSON, JJ., concur.
POLLEY, P. J., dissents.